ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_07_FR.txt. 229

DECLARATION DE M“ VAN DEN WYNGAERT

Mandat d'arrêt — Mise à exécution dans des Etats tiers — Crimes de guerre
— Génocide — Crimes contre l'humanité — Compétence universelle — Cour
pénale internationale — Poursuites nationales — Droit (pénal) international
coutumier — Immunités — Victimes saisissant les tribunaux d'Etats tiers —
Etat d'origine n'ayant pas la volonté ou étant dans l'incapacité de poursuivre —
Importance d'une décision sur le fond: nouvel examen, par la Cour internatio-
nale de Justice, du précédent constitué par l'arrêt rendu en 1927 par la Cour
permanente de Justice internationale dans l'affaire du « Lotus».

1. J’appuie pieinement la décision de la Cour d’écarter la demande en
indication de mesure conservatoire de Etat requérant. Aucun préjudice
irréparable n’a été porté aux droits qui font l’objet du différend, et les
mesures demandées (mainlevée immédiate du mandat d’arrêt litigieux) ne
sont pas justifiées par l’urgence.

2. Je tiens à préciser d'emblée que le mandat d’arrêt litigieux est un
mandat d'arrêt national, et non un «mandat d’arrêt international»! pou-
vant être mis à exécution automatiquement dans les pays tiers. Une vali-
dation, par les autorités de PEtat où la personne nommée dans le mandat
d'arrêt a été trouvée, est toujours nécessaire, même dans le cas où une
notice rouge a été publiée par Interpol’, ce qui n’a pas été le cas pour
M. Yerodia Ndombasi.

3. Je souscris à la déclaration qui figure au paragraphe 76 de l’ordon-
nance et selon laquelle il convient de parvenir à une décision sur la
requête du Congo duns les plus brefs délais. Le différend entre les deux
pays concerne une question importante qui peut être cruciale pour Île
développement du droit pénal international moderne. La question fon-
damentale qu'il soulève est celle de savoir jusqu'où il est permis (ou
jusqu'où il est fait obligation) aux Etats d’aller pour mettre en œuvre et
pour exécuter les normes du droit pénal international. Avec l’accroisse-
ment du nombre des Etats qui adoptent une législation à cet effet, des
problèmes analogues à ceux qui ont donné naissance au différend entre le
Congo et la Belgique risquent de se poser à l'avenir.

' Voir la nature de la demande dans la requête du Congo. reproduite au paragraphe 3
de la présente ordonnance.

? Interpol. secrétariat général, Rapports sur la valeur juridique des notices rouges, OIPC
— Interpol -— Assemblée générale, soixante-sixiéme session, New Delhi. 15-21 octobre
1997, AGN/66/RAP/8. notice rouge n° 8, telle qu'amendée conformément à la résolu-
tion AGN/66/RES/7.

51
230 MANDAT D'ARRÊT (DÉCL. VAN DEN WYNGAERT)

4, La communauté internationale souscrit incontestablement au prin-
cipe selon lequel les crimes les plus graves au regard du droit pénal inter-
national (core crimes), à savoir les crimes de guerre, le génocide et les
crimes contre l'humanité, ne doivent pas demeurer impunis*. Toutefois la
manière dont cela devrait se concrétiser en pratique donne encore lieu à
beaucoup de discussions et de débats.

5. Idéalement, de tels crimes devraient donner lieu à des poursuites
devant des juridictions pénales internationales permanentes telles que la
Cour pénale internationale créée à Rome par le statut de la Cour pénale
internationale en 1998 ou les tribunaux internationaux pénaux ad hoc
(Tribunal pénal international pour l’ex-Yougoslavie (1993)>, Tribunal
pénal international pour le Rwanda (1994) ou le (futur) tribunal spécial
pour la Sierra Leone’. Il est toutefois clair que ce ne sont pas routes les
affaires qui reléveront de ces juridictions. Le principe de la complémen-
tarité inscrit dans le Statut de Rome confére aux Etats, et non a la Cour
pénale internationale, la responsabilité première de poursuivre les core
crimes, Sauf dans le cas où les Etats n’ont pas la volonté ou sont dans
l'incapacité de mener à bien les poursuites (art. 17). De plus, cette juridic-
tion n’a compétence qu’à l'égard des crimes commis après l’entrée en
vigueur du Statut (art. 11).

6. Faute de mécanismes de mise en œuvre supranationaux, le seul
moyen de faire respecter le droit pénal international est celui pour les
Etats de traduire les personnes soupçonnées de crimes internationaux
devant les juridictions pénales internes. Les Etats sont tenus d’une obliga-
tion non seulement morale, mais aussi juridique, au regard du droit inter-

3 Voir par exemple Principes de la coopération internationale en ce qui concerne le
dépistage, l'arrestation, l’extradition et le châtiment des individus coupables de crimes de
guerre et de crimes contre l'humanité, résolution 3074 (XXVIII) de l'Assemblée générale,
28 Nations Unies, Documents officiels de F Assemblée générale, supplément (304), p. 78,
Nations Unies, doc. A/9030/Add.1 (1973); résolution 978 du Conseil de sécurité, 27 février
1995, Nations Unies, doc. S/RES/978 (19950 : Conseil économique et social, sous-commis-
sion de la lutte contre les mesures discriminatoires et de la protection des minorités. réso-
lution 1995/4 sur la lutte contre l'incitation à la haine et au génocide, en particulier par les
médias, 18 août 1995, Nations Unies, doc. E/CN.4Sub.2/RES/1995/4, 23 octobre 1997;
résolution 1234 du Conseil de sécurité, 9 avril 1999, Nations Unies, doc. S/RES/1234
(1999): résolution 1291 du Conseil de sécurité du 24 février 2000, Nations Unies, doc.
S/RES/1291 (2000); résolution 1304 du Conseil de sécurité, 16 juin 2000. Nations Unies,
doc. S/RES/1304 (2000).

4 Statut de la Cour pénale internationale adopté à Rome, LM, 1998. p. 999.

$ Résolution 827 (1993) du Conseil de sécurité sur la création d’un tribunal interna-
tional pour juger les personnes présumées responsables de violations graves du droit inter-
national humanitaire commises sur le territoire de l’ex-Yougoslavie, LM, 1993, p. 1192
(texte du statut) et 1203 (texte de la résolution) (tel qu'amendé par la résolution 1166 du
Conseil de sécurité du 13 mai 1998).

6 Résolution 955 du Conseil de sécurité établissant le tribunal international pour le
Rwanda, /LM, 1994, p. 1598.

? Résolution 1315 du Conseil de sécurité, 14 août 2000, Nations Unies, doc. S/RES/
1315 (2000); rapport du Secrétaire général sur la création d'un tribunal spécial pour la
Sierra Leone, 4 octobre 2000, Nations Unies, doc. S/2000/915 (2000).

52
231 MANDAT D'ARRÊT (DÉCL. VAN DEN WYNGAERT)

national, de faire en sorte qu'ils soient en mesure de poursuivre les
auteurs présumés de crimes internationaux devant leurs juridictions
internes. Cette obligation découle de toute une série de conventions qui
consacrent le principe aut dedere aut judicare®.

7. L'idée que Jes restrictions traditionnelles aux poursuites pénales
(compétence territoriale, immunités) ne sauraient s'appliquer aux crimes
les plus graves au regard du droit international {core crimes) fait de plus
en plus d’adeptes. De nombreux instruments internationaux en matière
pénale (depuis les principes de Nuremberg”, en passant par les diverses
codifications ultérieures du droit pénal international!" jusqu’au statut de
la cour pénale internationale adopté à Rome en 1998) ont consacré de
diverses manières les principes de la compétence universelle !!, de la non-
applicabilité des immunités classiques !? et de l’imprescriptibilité de ces

# Voir par exemple art. 49 1). 50 IN), 129 HI) et 146 IV) des conventions de Genève de
1949 (voir note 10 ci-dessous); art. 7 de la convention pour la répression de la capture
illicite d'aéronef (La Haye, 16 décembre 1970, Nations Unies. Recueil des traités, vol. 860.
p. 105): art. 7 de la convention pour la répression des actes illicites contre la sécurité de
l'aviation civile (Montréal. 23 septembre 1971, Nations Unies, ZLM, 1971. p. 1151: art. 7
de la convention sur la prévention et la répression des infractions contre les personnes
jouissant d’une protection internationale, y compris les agents diplomatiques (New York.
14 décembre 1973, Nations Unies, Recueil des traités, vol. 1035, p. 167); art. 7 de la
Convention contre la torture et autres peines ou traitements cruels, inhumains ou
dégradants (New York, 10 décembre 1984, Nations Unies. Recueil des traités, vol. 1465.
p. 85); art. 14 de la convention interaméricaine pour la prévention et la répression de la
torture (Cartagena de Indias, 12 septembre 1985, OAS Treaty Series, No. 67): art. 7 de la
convention européenne pour la répression du terrorisme (Strasbourg, 27 janvier 1977.
STE n° 90); art. 8 de la Convention internationale pour la répression des attentats ter-
roristes à la bombe (New York, 12 janvier 1998, LM, 1998, p. 249). Voir aussi art. 15,
par. 3 et 4, et art. 16, par. 10. de la convention des Nations Unies contre la criminalité
transnationale organisée, adoptée le 15 novembre 2000 par l'Assemblée générale des
Nations Unies et ouverte à la signature à partir du 12 décembre 2000 à Palerme (Italie)
(http ://{www.un.cjin.org/Documents/documents.html).

° Principes de droit international reconnus par le statut de la Cour de Nuremberg et
dans l'arrêt de cette Cour, Nations Unies, Documents officiels de l’Assemblée générale,
cinquième session, supplément n°" 12 (A/1316) (1950).

1% Voir par exemple la convention pour la prévention et la répression du crime de géno-
cide, Paris. 9 décembre 1948, Nations Unies. Recueil des traités, vol. 78, p. 277; la con-
vention pour l'amélioration du sort des blessés et des malades dans les forces armées en
campagne. Genève, 12 aout 1949, Nations Unies, Recueil des traités, vol. 75, p. 31; la
convention pour l'amélioration du sort des blessés. des malades et des naufragés des
forces armées sur mer. Genève. 12 août 1949, Nations Unies, Recueil des traités, vol. 75,
p. 85: la convention relative au traitement des prisonniers de guerre, Genève. 12 août
1949, Nations Unies, Recueil des traités, vol. 75, p. 135; la convention relative à la protec-
tion des personnes civiles en temps de guerre, Genève, 12 août 1949, Nations Unies,
Recueil des traités. vol. 75. p. 287 et leurs protocoles additionnels de 1977 (protocole addi-
tionnel aux conventions de Genève du 12 août 1949 relatif à la protection des victimes des
conflits armés internationaux (protocole I) Genève. 8 juin 1977, Nations Unies, Recueil
des traités, vol. 1125. p. 3: protocole additionnel aux conventions de Genève du 12 août
1949. relatif à la protection des victimes des conflits armés non internationaux (protocole
II) . Genève, 8 juin 1977, Nations Unies, Recueil des traités, vol. 1125, p. 609.

11 Voir par exemple art. 49 1), 50 IE). 129 IIT) et 146 IV) des conventions de Genève,
note 10 ci-dessus.

12 Voir par exemple art. IV de la convention, note 10 ci-dessus.

53
232 MANDAT D’ARRET (DÉCL. VAN DEN WYNGAERT)

crimes !#, Une partie croissante de la doctrine soutient la thèse selon
laquelle ces principes sont applicables aux crimes les plus graves au
regard du droit international {core crimes) dans les cas où les crimes en
question sont maintenant prévus et punis par le droit international cou-
tumier'4, Certains font valoir qu'il existe un droit et même un devoir
pour les Etats de traduire en justice les personnes soupçonnées de tels
crimes. Plusieurs décisions des tribunaux pénaux internationaux ad hoc
confirment cette façon de voir '$.

8. Toutefois, l'incertitude continue de régner quant à ce que cela im-
plique s'agissant de poursuivre des personnes soupçonnées de crimes les
plus graves au regard du droit international {core crimes) devant les juri-
dictions internes. Notamment, la question se pose de savoir si les prin-
cipes décrits ci-dessus s'appliquent aux poursuites engagées devant les juri-
dictions internes aussi bien que devant les juridictions internationales.
Les victimes ou les organisations non gouvernementales représentant ces
victimes font de plus en plus souvent appel à des Etats fiers pour pour-
suivre des personnes soupçonnées des crimes internationaux les plus
graves {core crimes) parce que les Etats sur le territoire desquels ces
crimes ont été commis n’ont pas la volonté ou sont dans l'incapacité
d’engager de telles poursuites. Certaines législations internes (par exemple
celles qui connaissent la notion de partie civile) permettent en fait à des
victimes d’engager des poursuites pénales sans faire, à cet égard, de dis-
tinction sur le point de savoir si la victime est un national de l'Etat du
for ou un étranger'®. Souvent, ces victimes revendiquent le statut de
réfugié dans l’Etat où elles intentent leur action. Dans certains cas, elles
acquièrent la nationalité de l'Etat où elles se sont réfugiées. On peut
s'attendre à une multiplication d’affaires de cette nature.

9. Les Etats qui engagent des poursuites pénales devant leurs juridic-
tions internes, de même que les Etats qui sont appelés à coopérer avec
eux dans des procédures d’extradition, sont tenus d'appliquer les normes

13 Convention sur l'imprescriptibilité des crimes de guerre et des crimes contre
l'humanité, New York, 26 novembre 1968, Nations Unies, Recueil des traités, vol. 754,
p. 73 et convention européenne sur l’imprescriptibilité des crimes contre l'humanité et des
crimes de guerre, Strasbourg, 25 janvier 1974, STE n° 82.

'4 Voir par exemple American Law Institute, Restatement of the Law (Third). The
Foreign Relations Law of the United States, 1987, par. 404, Reporters’ Notes, p. 257. Voir
aussi Commission du droit international, projet de code des crimes contre la paix et la
sécurité de Phumanité (1996), texte adopté lors de la quarante-huitième session (6
mai-26 juillet 1996), Annuaire de la Commission du droit international, 1996, vol. II (2),
doc. A/51/10: http ://www.un.org/law/ilc/texts/dcodefra.htm.

'S Voir par exemple Tribunal pénal international pour l’ex-Yougoslavie — Arrêt relatif
a l’appel de la défense concernant l'exception préjudicielle d'incompétence, 2 octobre
1995, Tadié, par. 134 (art. 3 commun, conventions de Genève); TPIY, arrêt du 10 dé-
cembre 1998, Furundziga, par. 153 (Torture), TPIY, arrêt du 2 septembre 1998, Akayesu,
par. 495 (Génocide) et 608 (art. 3 commun. conventions de Genève): TPIY, arrêt du
21 mai 1999, Kayishema et Ruzindana, par. 88 (Génocide).

16 Pour une étude des régimes nationaux de procédure pénale en Europe, voir C. Van
den Wyngaert (éd.) Criminal Procedure Systems in the European Community, 1993.

54
233 MANDAT D’ARRET (DÉCL. VAN DEN WYNGAERT)

du droit pénal international. De plus en plus souvent, les juridictions
internes doivent aborder des notions techniques délicates de droit inter-
national public, telles que le jus cogens, les obligations erga omnes et la
question de savoir quelles sont les normes qui font partie du droit inter-
national (pénal) coutumier. Les différentes décisions rendues dans l'affaire
Pinochet (en Espagne!7, en Belgique '#, en France!° et au Royaume-
Uni?) et l'affaire Bouterse?' aux Pays-Bas offrent des exemples pris
parmi les décisions judiciaires nationales??, de plus en plus nombreuses,
qui traitent (de différents aspects) des questions de droit pénal interna-
tional dont la Cour internationale de Justice est aujourd’hui saisie.

10. L'affaire relative au Mandat d'arrêt du 11 avril 2000 ( République
démocratique du Congo c. Belgique) est la première affaire moderne qui
oppose deux Etats sur les problèmes de compétence extra-territoriale et
d’immunité découlant de l'application d’une loi nationale mettant en œuvre
la répression des crimes internationaux les plus graves (core crimes}
devant les juridictions internes. Les temps ont changé depuis que la Cour
permanente de Justice internationale a statué dans l'affaire du « Lotus» en
192773. Le droit international exige désormais des Etats qu'ils poursuivent
et répriment les core crimes. Toutefois, une incertitude demeure quant à ce
qu'implique cette exigence en pratique, s'agissant de l'application, au plan
interne, des lois nationales réprimant ces crimes. Dans un souci de certi-
tude juridique, il importe que la Cour internationale de Justice se prononce
sur le fond de l’affaire dont elle est saisie dans les plus brefs délais.

{ Signé) Christine VAN DEN WYNGAERT.

17 Audiencia Nacional, Auto de la Sala de lo Penal de la Audiencia Nacional confir-
mando la jurisdiccién de España para conocer de los crimenes de genocidio y terrorismo
cometidos durante la dictadura chilena, 5 novembre 1998, http ://www.derechos.org/
nikzor/chile/juicio/audi.htim. Voir aussi: AJIL, 1999, p. 690-069.

1# Juge d'instruction. Tribunal de première instance, Bruxelles, 6 novembre 1998, Revue
de droit pénal et de criminologie, 1999, p. 278; Journal des tribunaux, 1999, p. 308.

1% Juge d'instruction. Tribunal de grande instance. Paris, 2 et 12 novembre 1998, AJIL,
1999, p. 696 à 700.

20 R v. Bow Street Metropolitan Stipendiary Magistrate and others, ex parte Pinochet
Ungarte, 25 novembre 1998, All ER (1998) 897: R v. Bow Street Metropolitan Stipendiary
Magistrate and others, ex parte Pinochet Ungarte, 24 mars 1999, All ER (1999), p. 97.

21 Tribunal d'Amsterdam. ordonnance du 20 novembre 2000, http ://www.gerechtshof-
amsterdam.n\/uitspraken/art12/Bouterse/bes bouterse.htm. Voir aussi tribunal d'Amsterdam,
ordonnance du 3 mars 2000, Nederlandse Jurisprudentie 2000. p. 1795 à 1800.

22 Voir aussi Bundesgerichtshof, 30 avril 1999, Neue Zeitschrift für Strafrecht, 1999,
p. 396 à 404: Bundesgerichtshof, Ermittlungsrichter, 13 février 1994, Neue Zeitschrift fiir
Strafrecht. 1994, p. 232 et 233, Bundesgerichtshof. 11 décembre 1998, Neue Zeitschrift für
Strafrecht, 236: cour de cassation. 6 janvier 1998, Bull. Crim.. 1998, p. 3 à 8: Tribunal
fédéral d'Australie, 1°" septembre 1999, Nulyarinuna ce. Thompson, FCA, p. 1192.

23 Cour permanente de Justice internationale, l'affaire du « Lotus» { France/Turquie),
7 septembre 1927, CPJ.L série À n° 10.

55
